MONBOE, J.
Plaintiff having sued for $2,000 and having recovered judgment against one of the defendants for $1,500, he (the defendant) has brought his appeal to this court. The appellate jurisdiction of this court is limited, however, quoad the amount in dispute, to cases in which such amount “exceeds two thousand dollars, exclusive of interest.” Const, art. 85.
It is therefore ordered that this case be transferred to the Court of Appeal, parish of *839Orleans, agreeably to the requirement of Act No. 19 of 1912, and that the costs of the appeal to this court be paid by the appellant.
PROVOSTY, X, takes no part herein, being absent on account of illness.